[1] This appeal from a judgment quieting title, being based upon the judgment-roll alone, does not permit consideration of alleged errors in the admission of evidence, of alleged insufficiency of the evidence to support the findings, or, of the alleged omission to make findings, but confines consideration to the single question as to sufficiency of the findings to support the judgment. (2 Cal. Jur. 690.) [2] Our examination of the judgment-roll satisfies us that the findings are decisive of the issues presented by the pleadings and amply support the judgment.
The judgment is affirmed.
Tyler, P.J., and Cashin, J., concurred.